DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description/specification: 3201, 3202, 3203, 3204 provided in the latest figure 5 on 9/2/2022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:   in line 2, applicant recites “a display panel” however, display panel is already introduced in claim 1 in the newly amended limitation, thus the office recommends amending to “the display panel” to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 20180190936.
Regarding claim 1, Jiang teaches, 
An electronic device comprising: 
A flexible display (element 1, comprises plurality of layers of the respective display such as window, touch panel, display pixel area, etc.) including a plurality of layers; and 
A first housing (figure 4-6, the middle housing element 3) structure and a second housing structure (element 4) having the flexible display mounted thereon (as seen in figure 4), the second housing structure coupled to the first housing structure (as seen in figures 4-6) and configured to slide in a first direction (figures 4 or figure 5 shows the coupling and the sliding direction) with respect to the first housing structure, 
Wherein the flexible display includes: 
A first region (region corresponding to where element 11 is indicated in figure 4); and
A second region (region corresponding to where element 12 is indicated in figure 4) extending from the first region in the first direction, 
Wherein the first region of the flexible display is supported by the first housing structure and the second housing structure and is configured to remain flat  (as seen in figure 3-4, such that first region being the top is supported by both of the housing structure 3/4), and at least part of the second region of the flexible display is configured to be curved and configured to be flat based on a sliding of the second housing structure (as seen between figure 4-5 the second region that is curved and unrolled to be flat based on the sliding of the second housing structure, similar to present application). 
Jiang does not teach wherein the second region has a higher flexibility; Wherein at least one of the plurality of layers has a first structure in the first region and has a second structure different from the first structure in the second region.
Lee in similar field of flexible electronic device teaches flexible display (Fig. 1 as a whole) including a plurality of layers (figures 1 and 4 shows multiple layers) and the flexible display includes a first region (region where element 1180 is indicated in figure 3) and a second region (element 1110 in figure 3) extending from the first region in the first direction and wherein the second region has a higher flexibility (figure 1-3, second region has a higher flexibility cause of the slits and that is the bending area), and wherein at least one of the plurality of layers has a first structure (as seen in fig 3, structure indicated by the openings 1111) in the first region and has a second structure (element 1107 in figure 3, being different than 1111) different from the first structure in the second region
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible display of Jiang such that the display comprises the teaching of Lee of having second region with higher flexibility and different structures are provided with respect to first region and the second region, for the purpose of providing the desired flexibility and such structures in the layers of the flexible display will prevent an image distortion or transcription (paragraph 2 of Lee) on the flexible display.
Regarding claim 2, Jiang as modified by Lee teaches,
Wherein at least another part of the second region is curved (as seen in figure 4-5, at least portion of the second part that is wounded around element 6 and 2 is curved). 
Regarding claim 6, Jiang as modified by Lee teaches, 
Wherein the base film included in the second region includes a pattern (figure 3 of Lee, shows the patterns extending in x and y-axis thereby depending on the perspective of how you interpret the pattern to be extending, they can be consider to be extending in x-axis or along the y-axis) extending in a second direction perpendicular to the first direction, the pattern defined by the grooves (abstract of Lee, paragraph 58-59, grooves 1118).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee US Pub 2016/0380033 (hereinafter Lee'033).
Regarding claim 5, 
Jiang as modified by Lee teaches plurality of layers as recited in claim 1. 
Jiang as modified by Lee does not explicitly teach one of the plurality of layers includes polymer film disposed in the first region and the second region. However, providing a specific material of Polymer film in a flexible display layers is not new. 
Lee'033 teaches at least one of the plurality of layers includes a polymer film (figures 3-4, window layer element 25 and paragraph 49) disposed in the first region and the second region. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the top layer (i.e. the window layer) of Jiang as modified by Lee to be polymeric film disposed in the first region and the second region as taught by Lee'033, for the purpose of providing the desired level of material property and protection property.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee et a. US Pub 2016/0181345 (hereinafter Lee'345; provided in the IDS).
Regarding claim 13, Jiang as modified by Lee teaches,
the plurality of layer includes a touch sensor layer (figure 1 of Jiang is a touch display thus touch sensor layer; additionally Lee figure 2, paragraph 44, touch electrode array), the touch sensor layer extends in the first region and the second region on the display panel (figure 1-2 of Jiang and figures 3-4 of Lee since the touch sensors are provided across the display). 
Jiang as modified by Lee does not teach a first wire configured to electrically connect the plurality of touch sensors, wherein the first wire includes a first portion disposed in the first region and a second portion disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion.
Lee'345 in similar field of flexible display teaches a touch sensor layer (fig 4, touch sensor layer 112) and a first wire configured to electrically connect the touch sensors, wherein the first wire (figure 3b, 6a, 6b, 8a) includes a first portion (first portion being the conductive lines provided in 6a-6b which are straight and corresponds to the non-bending area, such that the non-folding area is consider the first region) disposed in the first region and a second portion (figure 3b, 8a, second portion of the wire being the patterns area as seen in figure 3 which corresponds to the bending area, thereby the bending area is the second region) disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion (Figure 3b and 8b shows patterns of zigzag for the second portion and straight lines for the first portion figure 6a-b). 
wherein the plurality of layers include a touch sensor layer (element 23)  including a plurality of touch sensors and a first wire configured to electrically connect the touch sensors, wherein on the display panel, the touch sensor layer extends in the first region and the second region, wherein the first wire includes a first portion disposed in the first region and a second portion disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first wire as taught by Lee'345 including first portion corresponding to the first region and a second portion corresponding to the second region and the specific configuration of the pattern area respect to each region as taught by Lee'345 with the electronic device of Jiang as modified by lee such that the first wire are electrically connect the touch sensor and are in the pattern with respect to the bending areas, such modification will ensure that the overall structure of the electronic device of Jiang is flexible including the wiring parts, thereby enabling least resistive flexible display device, furthermore, by providing the pattern area for the wire at bending area, will ensure the durability of the wire.
Regarding claim 14, 
Jiang as modified teaches, wherein the second portion of the first wire is formed in a zigzag pattern (figure 3b, 8a-c, zigzag pattern).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee et al. US Pub 2015/0266272 (hereinafter Lee'272).
Regarding claim 15, 
Jiang as modified by Lee teaches the plurality of layers includes a cover window (the top layer of figure 2 of Lee and top layer of Jiang) configured to form a surface of the electronic device, wherein the cover window includes a first portion disposed in the first region and a second portion disposed in the second region (the portion corresponding to the first region as described in claim 1 is consider the first portion of the cover window as described in this claim, likewise for the second portion and the second region).
Jiang as modified by Lee does not teach wherein the first portion includes a first window and a second cover window (i.e. double layered window structure). 
Lee'272 in similar field of electronic device teaches a portion of the cover window (figure 4) includes a first cover window (GL1) and a second cover window (GL2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the double layered window structure as taught by Lee'272 as the cover window of Jiang as modified by Lee, more specifically providing double layer window structure at the first portion of the cover window of Jiang as modified by Lee such modification will ensure to provide the desire foldability since double layer structure maybe more easily folded than a single layer window (Paragraph 97 of Lee'272).
Allowable Subject Matter
Claims 4, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reason for allowance for dependent claim 4 is the prior arts of record when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Primary reason for allowance for dependent claim 7 is the prior arts of record when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Primary reason for allowance for dependent claim 8 is the prior arts of record when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Claims 9-12 are allowable based on the dependency. 

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Jiang and Lee does not teach at least the limitation of base film included in the second region includes groove and the feature of Lee such that the back cover is attached to the foldable display, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, the office mentioned that since the applicant uses the translation phrase of “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thereby, the combination of Jiang as taught by Lee teaches the base film which in this interpretation of the rejection is consider the element 1000 of Lee under the broadest reasonable interpretation. Furthermore, applicant is reminded the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, regarding the objection provided under the “drawing” header is in regards to the element 3201, 3202, 3203 and 3204 is not provided in the specification. The office notes that element 320 is provided which encompasses the3201-3204 elements as shown in figure 5, however those elements need to be mentioned in the specification. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841